DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 450 in figure 4 and item 1430 in figure 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1450" and "1450" have both been used to designate an external conductor and dielectric. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single antenna is a planar inverted F antenna (PIFA) which is a built-in antenna built in a mobile communication terminal” (as recited in claims 7, 15 and 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: the claims recite “used as signal lines of the transmission lines correspond”. The sentence is grammatically incorrect and it appears Applicant intended to use the word “correspondingly”. Appropriate correction is required.
In addition, the claims recite: “an external conductor having the same axis as that of the central conductor and configured to shield the central conductor in an axial direction of the central conductor”. It is impossible/unclear for the external conductor to have the same axis as the central conductor unless Applicant intends to claims both conductors to be the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a nanosheet including a lot of airspace" in claims 1, 9 and 17 is a relative term which renders the claim indefinite.  The term "a lot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the term means in terms of quality or percentage and the specification does not clearly define what “a lot of air space” means.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 16 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claims are directed to mobile communication terminals and do not incorporate by reference all the limitations of the claim to which it refers. Thus, claims 8, 16 and 24 omit an element from the claim upon which it depends and they fail to add a limitation to the claim upon which it depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, 16-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. US Pub. No 2020/0161749, in view of Lee et al. US Pub. No. 2015/0084825. 

Regarding claim 1, Onaka in figures 6A – 7C, as best understood, discloses a low-loss and flexible curved transmission line-integrated multi-port antenna for an mmWave band (see figures 6 and Para. 132-133 and 157), comprising: a multi-port antenna portion which comprises a plurality of single antennas (radiation electrodes 21a-21d) and forms multi-ports (power supply line portion 22a1-22a4); and a transmission line portion (power supply line 22a and Figures 7) which comprises a plurality of transmission lines (22a) which correspond to the single antennas (21a-21d), respectively, are integrated with electricity feeding portions of the 
The recited limitations of “a low-loss nanosheet material formed in a nanosheet including a lot of air space by electrospinning a resin at a high voltage” corresponds to the method of forming a device and is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Therefore, the presence of 
Moreover, for the sake of argument, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) comprising a low-loss nanosheet material (nano-web substrate) formed in a nanosheet including a lot of air space by electrospinning a resin at a high voltage (para. 36-41).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 2, Onaka in figures 6A – 7C discloses a low-loss and flexible curved transmission line-integrated multi-port antenna wherein the multi-port antenna portion comprises the plurality of single antennas (Figs. 6), and a beam pattern (radiation pattern) of the plurality of single antennas comprises circular polarization (dual polarization, see para. 20, 26 and 75).

Regarding claim 3, Onaka discloses a multi-port antenna wherein the single antennas (21a-21d) and the transmission lines (Figs. 6B and 7) are formed by reinforcing a bonding force between the conductor (21) and a dielectric sheet (24)

The claim in its entirety corresponds to the method of forming a device and is not germane to the issue of patentability of the device itself. The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965)
In addition, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) wherein a bonding force between the conductor and a dielectric sheet using a low- loss bonding sheet or bonding solution or by depositing the conductor on a nanosheet. (See abstract and para. 36-41)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 4, Onaka discloses a multi-port antenna wherein the transmission lines each comprise: a dielectric having a certain thickness (See Figures 7); conductor surfaces (15/25/13) formed on an upper surface and a lower surface of the nanosheet dielectric; and a stripline transmission line (22) formed as a signal line in centers of the dielectric and the conductor surfaces, and wherein a plurality of via holes (multiple ground via conductors 130) 
Onaka does not disclose the term: “a nanosheet dielectric”
However, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) comprising the use of nanosheet dielectric layers (see para. 37-43)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the nanosheet dielectric of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 5, Onaka in figures 6A – 7C discloses a low-loss and flexible curved transmission line-integrated multi-port antenna wherein the single antennas (21a-21d) each have a structure of a patch antenna (Fig. 6A and para. 124), a microstrip patch antenna, or a diagonal line type patch antenna in which the signal conversion portion is a patch, wherein the patch antenna (21) or the microstrip antenna is formed of a metal (Para. 154) and further comprises a ground plate (13) located on a bottom surface, and wherein the dielectric substrate (24) is formed as a dielectric having a certain thickness on the ground plate (13) and has a transmission line-integrated type structure. (See Fig. 6B and 7A-C)


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 9, Onaka in figures 6A – 7C, as best understood, discloses a low-loss and flexible curved transmission line-integrated multi-port antenna for an mmWave band (see figures 6 and Para. 132-133 and 157), comprising: a multi-port antenna portion which comprises a plurality of single antennas (radiation electrodes 21a-21d) each configured to form one port (power supply line portion 22a1-22a4) and has a curved shape (see Fig. 6); and a transmission line portion (power supply line 22a and Figures 7) which comprises a plurality of transmission lines (22a) which correspond to the single antennas (21a-21d), respectively, are integrated with electricity feeding portions of the single antennas to which central conductors (Fig. 7B: power supply line portion 22a3) used as signal lines of the transmission lines correspond, and has a curved shape (see Fig. 6A and 6B), wherein the single antennas (21a-21d) each comprise: a ground plate (ground electrode 13b); a dielectric substrate (24) formed of a dielectric having a certain thickness on the ground plate (13b); a signal conversion portion (radiation electrodes 21a to 21d) formed on the dielectric substrate (24) and configured to 
The recited limitations of “a low-loss nanosheet material formed in a nanosheet including a lot of air space by electrospinning a resin at a high voltage” corresponds to the method of forming a device and is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Therefore, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965)
Moreover, for the sake of argument, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) comprising a low-loss nanosheet material 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 10, Onaka in figures 6A – 7C discloses a low-loss and flexible curved transmission line-integrated multi-port antenna wherein the multi-port antenna portion comprises the plurality of single antennas (Figs. 6), and a beam pattern (radiation pattern) of the plurality of single antennas comprises circular polarization (dual polarization, see para. 20, 26 and 75).

Regarding claim 11, Onaka discloses a multi-port antenna wherein the single antennas (21a-21d) and the transmission lines (Figs. 6B and 7) are formed by reinforcing a bonding force between the conductor (21) and a dielectric sheet (24)
Onaka is silent on disclosing: a bonding force between the conductor and a dielectric sheet using a low- loss bonding sheet or bonding solution or by depositing the conductor on a nanosheet.
The claim in its entirety corresponds to the method of forming a device and is not germane to the issue of patentability of the device itself. The presence of process limitations on 
In addition, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) wherein a bonding force between the conductor and a dielectric sheet using a low- loss bonding sheet or bonding solution or by depositing the conductor on a nanosheet. (See abstract and para. 36-41)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 12, Onaka discloses a multi-port antenna wherein the transmission lines each comprise: a dielectric having a certain thickness (See Figures 7); conductor surfaces (15/25/13) formed on an upper surface and a lower surface of the nanosheet dielectric; and a stripline transmission line (22) formed as a signal line in centers of the dielectric and the conductor surfaces, and wherein a plurality of via holes (multiple ground via conductors 130) are formed between the conductor surface (15/25) formed above the sheet of dielectric and the conductor surface (13) formed below the dielectric.
Onaka does not disclose the term: “a nanosheet dielectric”
However, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) comprising the use of nanosheet dielectric layers (see para. 37-43)


Regarding claim 13, Onaka in figures 6A – 7C discloses a low-loss and flexible curved transmission line-integrated multi-port antenna wherein the single antennas (21a-21d) each have a structure of a patch antenna (Fig. 6A and para. 124), a microstrip patch antenna, or a diagonal line type patch antenna in which the signal conversion portion is a patch, wherein the patch antenna (21) or the microstrip antenna is formed of a metal (Para. 154) and further comprises a ground plate (13) located on a bottom surface, and wherein the dielectric substrate (24) is formed as a dielectric having a certain thickness on the ground plate (13) and has a transmission line-integrated type structure. (See Fig. 6B and 7A-C)

Regarding claim 16, the combination of Onaka and Lee together discloses a mobile communication terminal (Onaka para. 127) comprising the low-loss and flexible curved transmission line-integrated multi-port antenna of claim 9 (See Rejection of claim 9 above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the 

Regarding claim 17, Onaka in figures 6A – 7C, as best understood, discloses a low-loss and flexible orthogonal transmission line-integrated multi-port antenna for an mmWave band (see figures 6 and Para. 132-133 and 157), comprising: 
a first multi-port antenna and a second multi-port antenna (21 and 11 respectively) perpendicular to the first multi-port antenna (see Figure 6A-6B), 
wherein the first multi-port antenna comprises: a first multi-port antenna portion  which comprises a plurality of single antenna horizontally arranged to form multi-ports (radiation electrodes 11a-11d); and 
a first transmission line portion (power supply line 22 and Figures 7) which comprises a plurality of transmission lines (22a) which correspond to the single antennas (11a-11d), respectively, are integrated with electricity feeding portions of the single antennas to which central conductors (Fig. 7B: power supply line portion 22a3) used as signal lines of the transmission lines correspond,
wherein the second multi-port antenna comprises:
a second multi-port antenna portion which comprises a plurality of single antennas (radiation electrodes 21a-21d) arranged perpendicularly to the first multi-port antenna portion to form mutli-ports (power supply line portion 22a1-22a4); and second transmission line portion (power supply line 22a and Figures 7) which comprises a plurality of transmission lines (22a) which correspond to the single antennas (21a-21d) of the second multi-port antenna 
wherein the single antennas of the first multi-port antenna portion (11) and the second multi-port antenna portion (21) each comprise: 
a ground plate (ground electrode 13b); a dielectric substrate (24) formed of a dielectric having a certain thickness on the ground plate (13b); a signal conversion portion (radiation electrodes 21a to 21d/11a to 11d) formed on the dielectric substrate (24) and configured to convert an electrical signal of a mobile communication terminal into an electromagnetic wave signal and radiate the electromagnetic wave signal into the air or to receive an electromagnetic wave signal in the air into an electrical signal of a mobile communication terminal (See Figures 9 and Para. 127, 137-140); and an electricity feeding portion (feeding points F1-F4 in Fig. 4) formed on the dielectric substrate (24) and connected to the signal conversion portion (21a-21d), wherein the transmission lines each comprise: a central conductor (22a3) having one end integrated with the electricity feeding portion (F1-F4) of the antenna and configured to transfer the transmitted or received electrical signal; an external conductor (ground line 25 and/or multiple ground via conductors 130) having the same axis as that of the central conductor (22a) and configured to shield the central conductor in an axial direction of the central conductor (22a); and a dielectric (dielectric layer 19) formed between the central conductor (22a) and the external conductor (13) in the axial direction, and wherein the dielectric is a low-loss material (see para. 132-133).

Moreover, for the sake of argument, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) comprising a low-loss nanosheet material (nano-web substrate) formed in a nanosheet including a lot of air space by electrospinning a resin at a high voltage (para. 36-41).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 18, Onaka in figures 6A – 7C discloses a low-loss and flexible orthogonal transmission line-integrated multi-port antenna wherein the first multi-port antenna comprises the plurality of single antennas (Figs. 6) horizontally arranged such that a beam pattern (radiation pattern) comprises vertical polarization or horizontal polarization (dual polarization, see para. 20, 26 and 75), and wherein the second multi-port antenna comprises the plurality of 

Regarding claim 19, Onaka discloses a multi-port antenna wherein the single antennas (21a-21d) and the transmission lines (Figs. 6B and 7) are formed by reinforcing a bonding force between the conductor (21) and a dielectric sheet (24)
Onaka is silent on disclosing: a bonding force between the conductor and a dielectric sheet using a low- loss bonding sheet or bonding solution or by depositing the conductor on a nanosheet.
The claim in its entirety corresponds to the method of forming a device and is not germane to the issue of patentability of the device itself. The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965)
In addition, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) wherein a bonding force between the conductor and a dielectric sheet using a low- loss bonding sheet or bonding solution or by depositing the conductor on a nanosheet. (See abstract and para. 36-41)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the 

Regarding claim 20, Onaka discloses a multi-port antenna wherein the transmission lines each comprise: a dielectric having a certain thickness (See Figures 7); conductor surfaces (15/25/13) formed on an upper surface and a lower surface of the nanosheet dielectric; and a stripline transmission line (22) formed as a signal line in centers of the dielectric and the conductor surfaces, and wherein a plurality of via holes (multiple ground via conductors 130) are formed between the conductor surface (15/25) formed above the sheet of dielectric and the conductor surface (13) formed below the dielectric.
Onaka does not disclose the term: “a nanosheet dielectric”
However, Lee teaches the employment of low-loss flexible transmission line for antenna applications (para. 2) comprising the use of nanosheet dielectric layers (see para. 37-43)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the nanosheet dielectric of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Regarding claim 21, Onaka in figures 6A – 7C discloses a low-loss and flexible orthogonal transmission line-integrated multi-port antenna wherein the single antennas (21a-21d) each have a structure of a patch antenna (Fig. 6A and para. 124), a microstrip patch antenna, or a 

Regarding claim 24, the combination of Onaka and Lee together discloses a mobile communication terminal (Onaka para. 127) comprising the low-loss and flexible orthogonal transmission line-integrated multi-port antenna of claim 17 (See Rejection of claim 17 above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fabrication method of Lee in the transmission line according to Onaka to form the claimed invention in order to achieve an electromagnetic wave shielding sheet that can be made thinly and improve electromagnetic wave shielding performance. (Lee Para. 24)

Claims 6-7, 14-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka and Lee as applied to claims 1 and 9 above, and further in view of Takayama et al. (US Pub. No. 2021/0320429).

Regarding claim 6, Onaka and Lee are silent on disclosing: wherein the single antenna is a dipole antenna, a monopole antenna, or a slot antenna implemented using a variety of slots.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute/exchange the patch antennas according to Onaka for a dipole antenna or monopole antenna using Takayama’s teachings to form the claimed invention because it is well known in the art that all these type of antenna elements can be used interchangeably or together in mobile applications depending on the desired polarization one of skill wants to achieve. 

Regarding claim 7, Onaka and Lee are silent on disclosing wherein the single antenna is a planar inverted F antenna (PIFA) which is a built-in antenna built in a mobile communication terminal.
However, in the same field of endeavor, Takayama in figures 4, 7 and para. 40 teaches that these type of multi-port antennas device can comprise different types of antennas used individually or together as antenna elements. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute/exchange the patch antennas according to Onaka for PIFA antennas or any other type of antennas using Takayama’s teachings to form the claimed invention because it is well 

Regarding claim 14, Onaka and Lee are silent on disclosing: wherein the single antenna is a dipole antenna, a monopole antenna, or a slot antenna implemented using a variety of slots.
However, in the same field of endeavor, Takayama in figures 4, 7 and para. 40 teaches that these type of multi-port antennas can comprise patch antennas having a substantially-square plate-like shape, but the antenna elements may be a dipole antenna or monopole antenna. Further, patch antennas and dipole antennas or monopole antennas may be used together as the antenna elements. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute/exchange the patch antennas according to Onaka for a dipole antenna or monopole antenna using Takayama’s teachings to form the claimed invention because it is well known in the art that all these type of antenna elements can be used interchangeably or together in mobile applications depending on the desired polarization one of skill wants to achieve. 

Regarding claim 15, Onaka and Lee are silent on disclosing wherein the single antenna is a planar inverted F antenna (PIFA) which is a built-in antenna built in a mobile communication terminal.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute/exchange the patch antennas according to Onaka for PIFA antennas or any other type of antennas using Takayama’s teachings to form the claimed invention because it is well known in the art that all these type of antenna elements can be used interchangeably or together in mobile applications depending on the desired polarization one of skill wants to achieve. 

Regarding claim 22, Onaka and Lee are silent on disclosing: wherein the single antenna is a dipole antenna, a monopole antenna, or a slot antenna implemented using a variety of slots.
However, in the same field of endeavor, Takayama in figures 4, 7 and para. 40 teaches that these type of multi-port antennas can comprise patch antennas having a substantially-square plate-like shape, but the antenna elements may be a dipole antenna or monopole antenna. Further, patch antennas and dipole antennas or monopole antennas may be used together as the antenna elements. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute/exchange the patch antennas according to Onaka for a dipole antenna or monopole 

Regarding claim 23, Onaka and Lee are silent on disclosing wherein the single antenna is a (PIFA) which is a built-in antenna built in a mobile communication terminal.
However, in the same field of endeavor, Takayama in figures 4, 7 and para. 40 teaches that these type of multi-port antennas device can comprise different types of antennas used individually or together as antenna elements. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute/exchange the patch antennas according to Onaka for PIFA antennas or any other type of antennas using Takayama’s teachings to form the claimed invention because it is well known in the art that all these type of antenna elements can be used interchangeably or together in mobile applications depending on the desired polarization one of skill wants to achieve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845